TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00037-CV



                                 Stephen N. Lisson, Appellant

                                                 v.

                                      Mary Padgett, Appellee


               FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            NO. 282,786, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant    Stephen     N.   Lisson’s   brief   was   due   on   June   9,   2008.

On December 15, 2008, this Court notified Lisson that his brief was overdue and that his failure to

file a proper motion for extension of time by December 29, 2008, would result in the dismissal of

his appeal for want of prosecution. To date, Lisson has not filed a brief or a motion for extension

of time. Accordingly, we dismiss this appeal for want of prosecution.



                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: February 5, 2009